DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on January 3, 2020 and March 9, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 18, 21, 24, and 26-27 are objected to because of the following informalities: 
Claims 18, 21, 24, and 26-27 recite “and/or”. The Examiner suggests amending this to recite “or”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitation “control device” in claim 28 is broad and unclear. As recited, the control device is merely configured to exchange data with the memory module of the at least one information 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process.

101 Analysis - Step 1
Claim 14 is directed to a method for verifying a digital map of a higher-level automated vehicle.
Claim 28 is directed to a device for verifying a digital map of a higher-level automated vehicle.
Claim 29 is directed to a non-transitory memory medium on which is stored a computer program including program code for verifying a digital map of a higher-level automated vehicle.

101 Analysis - Step 2A, Prong I
Claims 1, 28, and 29 recite the abstract concept of validating a map for a vehicle. These steps fall into the mental process grouping of abstract ideas as they encompass viewing a map and, based on manual estimations, comparing the observed actual geographic location of features (e.g., traffic), and validating those estimations. The limitations, as drafted, as processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind applied to generic computing components.


101 Analysis - Step 2A, Prong II
The claims recite additional elements to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Claim 1 recites “a digital map,” which is a generic computing component that is simply employed to gather the data. Claims 1 also recites “localizing the reference position,” which as recited, is categorized as insignificant extra solution activity as it is merely uses the received data to perform the abstract idea. These additional steps amount to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output (see MPEP 2106.05(g)).
Claim 28 recites parallel limitations and is rejected on similar grounds. Although the claims recite “a control device,” the claim does not recite any controlling or executing function and instead recites exchanging data, which is mere gathering and outputting of data.
Claim 29 recites a non-transitory memory medium including program code executed by a computer, which is a generic computer component that is employed as a tool to perform the abstract idea (See MPEP 2106.05(f)). Similarly, the recited memory in claim 29 is insignificant extra solution activity as it is simply a data storage containing data necessary to perform the abstract idea. These additional steps amount to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g).

101 Analysis - Step 2B

Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.

Regarding claims 15-27:
Dependent claims 15-27 only recite limitations that further define the mental process and recite further data gathering (i.e. sourcing information). These limitations are considered mental process steps and additional steps that amount to necessary data gathering. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
Therefore, when considering the combination of elements and the claimed invention as a whole, dependent claims 15-27 are not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ansari (U.S. Patent Application Publication No. 20160357188).

Regarding claim 14, Ansari teaches the method for verifying a digital map of a higher-level automated vehicle, comprising the following steps:
Sl) providing a digital map;
Ansari [0033] discloses that a road on which a vehicle may travel on is represented in a digital map.
S2) determining an instantaneous reference position and localizing the reference position in the digital map;
Ansari [0033] discloses determining the exact location of the vehicle based on a GPS system that passes over a road in the digital map.
S3) establishing at least one actual feature property of a feature in surroundings of the reference position, the establishing being carried out using at least one information source;
Ansari [0076] discloses using vehicle-to-vehicle (V2V) and vehicle-to-infrastructure (V2I) to detect potential hazards in a vehicle’s path.
Ansari [0143] discloses generating a model with detailed map information based on V2V communication. Ansari further discloses that the detailed map information may be a feature property such as monitoring the GPS for current traffic conditions.
and S4) comparing the actual feature property to a setpoint feature property of the feature and ascertaining at least one difference value as a result of the comparison.  
Ansari [0167] discloses using an algorithm to compare GPS traces and determining if the values lie within a predetermined tolerance.
The Examiner notes that applying a tolerance to the comparison of values indicates at least one difference value as a result of comparison.

Regarding claim 15, Ansari teaches the method as recited in claim 14, wherein:
the higher-level automated vehicle is a highly automated vehicle  
Ansari [0062] discloses that the vehicle of the disclosure may operate in autonomous mode.
Ansari [0091]-[0092] discloses the vehicle autonomous driving system that may operate without direct human assistance.

Regarding claim 16, Ansari teaches the method as recited in claim 14, wherein:
the digital map is a highly accurate digital map.  
Ansari [0033] discloses that a road on which a vehicle may travel on is represented in a digital map.
Ansari [0143] discloses detailed map information.

Regarding claim 17, Ansari teaches the method as recited in claim 14, wherein the method further includes the following step:
S5) verifying the digital map at least partially on the basis of the difference value, the digital map being classified as not up-to-date when the difference value reaches or exceeds an established threshold value of a deviation and being classified as up-to-date when the difference value remains below the established threshold value of the deviation.  
Ansari [0215]-[0216] discloses verifying map data by generating a confidence level and comparing the deviation of data to a predetermined threshold.

Regarding claim 18
in the step S3, a plurality of information sources is utilized, the information sources encompassing at least one or multiple information sources from the following group of information sources: car-to-infrastructure systems which transmit data to vehicles or gather data from vehicles; and/or car-to-car systems which transmit data to other vehicles via a wireless communication network; and/or navigation systems, which have stored road courses, uphill grades, roadway lanes, and infrastructure information in map material; and/or databases in the Internet in which road data are stored; and/or databases in vehicles' own systems, in which data may be stored for the long term; and/or vehicle systems which access the Internet and ascertain instantaneous data from databases; and/or highly accurate maps for highly automated or fully automated driving, in which data for localization tasks are stored including objects including positions and dimensions; and/or driver assistance systems, encompassing one or multiple system(s) from the following sub-groups: lane-keeping systems which ascertain a lane using camera-based systems and steer a vehicle back into the lane when the lane has been unintentionally exited, and/or road-sign systems, which ascertain a specified speed on the basis of visual systems including video cameras; and/or object-detection systems, which utilize visual sensors including video cameras; and/or smartphones, including cameras of the smartphones. 
Ansari [0076] discloses using vehicle-to-vehicle (V2V) and vehicle-to-infrastructure (V2I) short-range wireless communication to detect potential hazards in a vehicle’s path.
Ansari [0072] discloses multiple cameras mounted on the exterior of the vehicle to detect, identify, and recognize objects in the environment of the vehicle in addition to video tracking.

Regarding claim 19, Ansari teaches the method as recited in claim 18, wherein:
the pieces of information delivered by way of the plurality of information sources are filtered and combined with the aid of algorithms, in order to establish the actual feature property.  
Ansari [0071] discloses using a sensor fusion algorithm, for example, a Kalman filter, in order to establish evaluations of individual objects and/or features in the environment in which the vehicle is located, or evaluations of particular situations.

Regarding claim 20, Ansari teaches the method as recited in claim 14, wherein:
the method further comprises the following step: S6) transmitting a piece of information regarding the vehicle position and the difference value to a central server.  
Ansari [0089] discloses that the vehicle is in wireless communication with a server.
Ansari [0214] discloses querying a location server for the geographic location of a vehicle.

Regarding claim 21, Ansari teaches the method as recited in claim 17, wherein:
in the case in which the map was classified in step S5), as being not up-to-date, at least one of the following actions is carried out: request a central server to update the digital map; and/or carry out the steps S3 and S4 again; and/or request a dispatch of a mapping vehicle for mapping the surroundings of the reference position.  
Ansari [0073] discloses updating one or more predetermined maps to incorporate data from the sensor fusion algorithm and update the driving path dynamically while the vehicle is in operation.

Regarding claim 22, Ansari teaches the method as recited in claim 21, wherein:
the mapping vehicle is a motor vehicle and/or an aircraft  
Ansari [0045] discloses that the vehicle has a motor.
Ansari [0072] discloses using a computer vision system of the vehicle to map the environment, track objects, estimate the speed of objects etc.

23, Ansari teaches the method as recited in claim 14, wherein:
the at least one setpoint feature property of the at least one feature is stored in the digital map, and, in step S3, the establishment of the at least one actual feature property takes place at least partially based on the at least one setpoint feature property.  
Ansari [0033] discloses GPS trace that draws on past position GPS data.
The Examiner notes that accessing past GPS data indicates stored GPS data.
Ansari [0166] discloses storing the digital map in a map database.
Ansari [0228] discloses storing driver behavior parameters to a local or remote database.

Regarding claim 24, Ansari teaches the method as recited in claim 14, further comprising the following step: 
providing the setpoint feature property of at least one feature, the providing including selecting at least one of a plurality of possible features
Ansari [0100] discloses determining the location and position of an object in 3D space.
the selection being carried out under consideration of the following steps: creating a feature model, the feature model describing available information sources with the aid of which, and under which conditions, and/or which observation angle and/or at which distance, a feature may be observed;
Ansari [0002] discloses generating a model based on blindspot information.
The Examiner notes that a blindspot is an observation angle with respect to the vehicle. 
Ansari [0105] discloses that the model of a feature may be constructed using the position of the feature as observed from a particular vantage point.
The Examiner notes that a vantage point indicates a particular distance.
creating a sensor model, the sensor model describing which part of the map the available information sources may instantaneously discern with which specification, with which resolution and/or with which noise characteristics;
Ansari [0143] discloses generating a model of the given sensor’s field of view and object detection.
Ansari [0152] discloses that the map data may be lane-specific, or a part of a whole map.
creating a surroundings model, the surroundings model describing whether a feature is instantaneously detectable or concealed by static or dynamic objects with respect to the information sources, information regarding static objects being withdrawn from the digital map, while dynamic objects are ascertained from processed pieces of information of the at least one information source.  
Ansari [0002] discloses generating a model of a sensor’s field of view, including received traffic, weather, and blindspot information.
The Examiner notes that these are examples of surrounding features.
Ansari [0076] discloses detecting hazards in a vehicle’s path, which a driver may not see due to the object being concealed, by using V2V and V2I communication.

Regarding claim 25, Ansari teaches the method as recited in claim 24, further comprising the following step: 
creating and verifying, from the feature model, the sensor model, and the surroundings model, an expectations hypothesis for a selected feature.  
Ansari [0138]-[0139] discloses using the generated model to predict collision with an obstacle.
The Examiner notes that a prediction of collision indicates a hypothesis for a selected future.

26, Ansari teaches the method as recited in claim 14, wherein:
the feature is a road marking, and/or a reflector post, and/or a guardrail, and/or a light signal system, and/or a road sign, and/or a trafficable space, and/or a traffic density, and/or a 3D world model and/or a speed profile.  
Ansari [0152] discloses that the map information includes images of speed limit signs.
Ansari [0159] discloses that the obstacles encountered by the vehicle may be features such as a closure of a lane, or vehicles suffering from an accident (i.e., traffic density).
Ansari [0138] discloses generating a model that includes obstacles and roads.
The Examiner notes that any road is a trafficable space.

Regarding claim 27, Ansari teaches the method as recited in claim 14, wherein:
the setpoint feature property and the actual feature property are both at least one property of the following properties of the feature: geographical position, and/or dimensions, and/or color, and/or relative position with respect to an information source.  
Ansari [0100] discloses determining the geographical location and position of an object in 3D space.

Regarding claim 28, Ansari teaches the device for verifying a digital map of a higher-level automated vehicle (HAV), comprising:
at least one information source configured to detect an actual feature property of a feature in the surroundings of a reference position;
Ansari [0143] discloses checking sensors for object detection and checking for confirmation using V2V communication.
a memory module storing a digital map, the memory module being a central server;
Ansari [0166] discloses storing the digital map in a map database.
Ansari [0228] discloses a memory that may be directly connected to a server.
and a control device configured to exchange data with the memory module of the at least one information source, the control device being configured to: determine an instantaneous reference position and localize the reference position in the digital map;
Ansari [0033] discloses determining the exact location of the vehicle based on a GPS system that passes over a road in the digital map.
establish at least one actual feature property of a feature in surroundings of the reference position, the establishing being carried out using the at least one information source;
Ansari [0143] discloses generating a model with detailed map information based on vehicle-to-vehicle (V2V) communication. Ansari further discloses that the detailed map information may be a feature property such as monitoring the GPS for current traffic conditions.
and compare the actual feature property to a setpoint feature property of the feature and ascertain at least one difference value as a result of the comparison.  
Ansari [0167] discloses using an algorithm to compare GPS traces and determining if the values lie within a predetermined tolerance.
The Examiner notes that applying a tolerance to the comparison of values indicates at least one difference value as a result of comparison.

Regarding claim 29, Ansari teaches the non-transitory memory medium on which is stored a computer program including program code for verifying a digital map of a higher-level automated vehicle, the computer program, when executed by a computer, causing the computer to perform the following steps: 
S1) providing a digital map;
Ansari [0033] discloses that a road on which a vehicle may travel on is represented in a digital map.
S2) determining an instantaneous reference position and localizing the reference position in the digital map;
Ansari [0033] discloses determining the exact location of the vehicle based on a GPS system that passes over a road in the digital map.
S3) establishing at least one actual feature property of a feature in surroundings of the reference position, the establishing being carried out using at least one information source;
Ansari [0143] discloses generating a model with detailed map information based on vehicle-to-vehicle (V2V) communication. Ansari further discloses that the detailed map information may be a feature property such as monitoring the GPS for current traffic conditions.
and S4) comparing the actual feature property to a setpoint feature property of the feature and ascertaining at least one difference value as a result of the comparison.   
Ansari [0167] discloses using an algorithm to compare GPS traces and determining if the values lie within a predetermined tolerance.
The Examiner notes that applying a tolerance to the comparison of values indicates at least one difference value as a result of comparison.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-17 and 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 23-24, 26, and 30-31 of U.S. Patent Application Publication No. 2020/1092400. Although the claims at issue are not identical, they are not patentably distinct from each other because they both explicitly claim a higher-level automated vehicle (HAV) with a method comprising a highly accurate digital map. Both sets of pending claims explicitly disclose comparing actual feature properties to a setpoint feature property, and ascertaining at least one difference value as a result of the comparison, wherein a feature property may be traffic density as claimed in claim 26 of the instant application. Both sets of pending claims explicitly disclose a memory module and central server for storing the digital map and localizing the vehicle reference position. Both sets of pending claims 

Claims from Instant Application
Claims from 2020/0192400
14. A method for verifying a digital map of a higher-level automated vehicle, comprising the following steps: Sl) providing a digital map; S2) determining an instantaneous reference position and localizing the reference position in the digital map; S3) establishing at least one actual feature property of a feature in surroundings of the reference position, the establishing being carried out using at least one information source; and S4) comparing the actual feature property to a setpoint feature property of the feature and ascertaining at least one difference value as a result of the comparison.
16. A method for operating a higher-level automated vehicle (HAV) and/or a highly automated vehicle, the method comprising: providing a digital map in a driver assistance system of the HAV; determining an instantaneous vehicle position and localizing the vehicle position in the digital map; providing an expected setpoint traffic density at the vehicle position; ascertaining an instantaneous actual traffic density in the surroundings of the HAV; comparing the actual traffic density to the setpoint traffic density and ascertaining a difference value as the result of the comparison; and performing at least one of: (i) checking the vehicle position of the HAV for plausibility at least partially based on the difference value; and/or (ii) updating the digital map at least partially based on the difference value.
21. The method as recited in claim 17, wherein, in the case in which the map was classified in step S5), as being not up-to-date, at least one of the following actions is carried out: request a central server to update the digital map; and/or carry out the steps S3 and S4 again; and/or request a dispatch of a mapping vehicle for mapping the surroundings of the reference position.
**The Examiner notes that claim 17 discloses that step S5 consists of verifying the digital map on the basis of the difference value.

15. The method as recited in claim 14, wherein the higher-level automated vehicle is a highly automated vehicle.
“Higher-level automated vehicle (HAV)” as recited in claim 16.
16. The method as recited in claim 14, wherein the digital map is a highly accurate digital map.
31. The method of claim 16, wherein the digital map is a highly accurate digital map.
17. The method as recited in claim 14, wherein the method further includes the following step: S5) verifying the digital map at least partially on the basis of the difference value, the digital map being classified as not up-to-date when the difference value reaches or exceeds an established threshold value of a deviation and being classified as up-to-date when the difference value remains below the established threshold value of the deviation.
24. The driver assistance system of claim 23, wherein the control unit is configured to carry out a plausibility check of the vehicle position of the HAV at least partially based on the difference value and/or it is configured to update the map at least partially based on the difference value.

26. The driver assistance system of claim 24, wherein the control unit is configured to transmit a piece of information concerning the magnitude of the difference value and/or the actual traffic density to a central map server when the difference value exceeds an established threshold value of a deviation.

23. A driver assistance system for controlling a higher-level automated vehicle (HAV) and/or a highly automated vehicle, comprising: at least one sensor to detect further vehicles in the surroundings of the HAV; a memory module for storing a digital map, the memory module being in particular a memory module that is integrated into the HAV or a central server; a position module for determining a vehicle position of the HAV, the position module preferably being a GPS module; a control unit to exchange data with the sensor, the memory module, and the position module and that is furthermore configured to localize in the digital map the vehicle position determined by the position module; wherein the control unit is furthermore configured to determine an actual traffic density in the surroundings of the HAV based on the data received from the sensor, to compare the actual traffic density to the expected setpoint traffic density, and to ascertain a difference value as a result of this comparison.
29. A non-transitory memory medium on which is stored a computer program including program code for verifying a digital map of a higher-level automated vehicle, the computer program, when executed by a computer, causing the computer to perform the following steps: Si) providing a digital map; S2) determining an instantaneous reference position and localizing the reference position in the digital map; S3) establishing at least one actual feature property of a feature in surroundings of the reference position, the establishing being carried out using at least one information source; and S4) comparing the actual feature property to a setpoint feature property of the feature and ascertaining at least one difference value as a result of the comparison.
30. A non-transitory computer readable medium having a computer program, which is executable by a processor, comprising: a program code arrangement having program code for operating a higher-level automated vehicle (HAV) and/or a highly automated vehicle, by performing the following: providing a digital map in a driver assistance system of the HAV; determining an instantaneous vehicle position and localizing the vehicle position in the digital map; providing an expected setpoint traffic density at the vehicle position; ascertaining an instantaneous actual traffic density in the surroundings of the HAV; comparing the actual traffic density to the setpoint traffic density and ascertaining a difference value as the result of the comparison; and performing at least one of: (i) checking the vehicle position of the HAV for plausibility at least partially based on the difference value; and/or (ii) updating the digital map at least partially based on the difference value.
21. The method as recited in claim 17, wherein, in the case in which the map was classified in step S5), as being not up-to-date, at least one of the following actions is carried out: request a central server to update the digital map; and/or carry out the steps S3 and S4 again; and/or request a dispatch of a mapping vehicle for mapping the surroundings of the reference position.
**The Examiner notes that claim 17 discloses that step S5 consists of verifying the digital map on the basis of the difference value.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bai et al. (U.S. Patent Application Publication No. 20170268896) discloses a vehicular communications network utilizing at least one source of current path data relevant to current conditions of the path and vehicle location data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662